Citation Nr: 0934971	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for the cost of an 
unauthorized emergency room visit on October 30, 2007, at the 
University of Wisconsin Hospital in Madison, Wisconsin.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 to April 
1966 and from November 1976 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Madison, Wisconsin, wherein reimbursement or payment by VA of 
the cost of an unauthorized emergency room visit provided on 
October 30, 2007, by a non-VA medical facility, was denied.

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is service-connected for right ankle 
instability, currently evaluated as 10 percent disabling.  

3.  The Veteran's complaints of pain in his right side, arm, 
shoulder, neck, and head were not of such nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  

4.  The Veteran's intent was to seek emergency treatment for 
his condition at the emergency room of the VA hospital in 
Madison, Wisconsin.  Because of the connected facilities and 
wanting VA signage, the Veteran inadvertently received 
treatment at a private facility.




CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of an 
unauthorized emergency room visit on October 30, 2007, at the 
University of Wisconsin Hospital in Madison, Wisconsin, have 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Rules and Regulations

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for  
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002.

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a Veteran in need of such care or services: 

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability; 

(3) For any disability of a Veteran who has a total 
disability permanent in nature, resulting from a service-
connected disability;

(4) For any illness, injury or dental condition in the case 
of a Veteran who is participating in a  rehabilitation 
program under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).  

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to Veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment  
of an "eligible" Veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat 4110, 4123 (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
Veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

The Board will consider and apply the amended version of 38 
U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.  

II.  Decision  

The facts of this case are not in dispute.  On the morning of 
October 30, 2007, the Veteran went to the Rockford VA clinic 
in Rockford, Illinois, for pain in his right side, arm, 
shoulder, neck, and head.  According to the October 2007 VA 
nursing triage note, in April 2007, a piece of a pergola fell 
on top of the Veteran, which resulted in him slamming his 
head to his knees when it landed on him.  The Veteran 
informed the nurse that afterwards, he thought that any 
associated pain or problems would subside on its own.  
However, since the incident, he has endured neck pain 
traveling to his right shoulder and down into his right side 
of his lower back.  The VA triage nurse indicated that the 
Veteran's complaints were "[e]mergent," and instructed the 
Veteran to go to the emergency room at the William S. 
Middleton Memorial Veterans Hospital in Madison, Wisconsin, 
to be evaluated for his pain.  As reflected in a June 2008 
personal statement, the Veteran lives in Oregon, Illinois, 
which is approximately 100 miles from the VA hospital in 
Madison, Wisconsin.  The drive is approximately two hours, 
and on that day, he and his wife made the drive to Madison 
with the intention of seeking treatment at the VA emergency 
room.  

However, instead of receiving treatment at the Madison VA 
emergency room, the Veteran was treated at the University of 
Wisconsin Hospital emergency room.  Treatment records state 
that upon arrival, his acuity was a level "3 = Yellow" on 
the triage acuity system.  According to the emergency 
department nurse's notes, the Veteran reported the April 2007 
incident and complained of pain in his neck, flank area, and 
the back of his head.  It was also noted that the Veteran 
called triage, and was "told to come in."  After physical 
examination of the Veteran and magnetic resonance image (MRI) 
testing, the attending physician diagnosed the Veteran with 
acute herniated disc at C4-5 and C5-6 and recommended a 
neurosurgery consultation.  

In this case, the Veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a).  The Veteran's treatment at the 
emergency room of the University of Wisconsin Hospital was 
not for his service-connected right ankle disability.  In 
this regard, the Board notes that the Veteran was treated on 
October 30, 2007, for back and neck pain.  Consequently, the 
treatment was also not for a non-service-connected disability 
having aggravated a service-connected disability.  Similarly, 
that treatment was not provided pursuant to any disability 
for a Veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  Additionally, 
there is no evidence that the Veteran is participating in a 
rehabilitation program.  The provisions in 38 C.F.R. § 17.120 
are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met); cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).  
Thus, the Board need not address (b) and (c), although these 
criteria will be discussed in more detail below in the 
context of entitlement under 38 U.S.C.A. § 1725.  
Accordingly, a favorable resolution of the claim is not 
warranted under 38 U.S.C.A. § 1728.  

Under the primary avenue of possible entitlement in this 
case, the criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 
includes the requirement that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).  The Board notes that 38 C.F.R. § 
17.1002, one of the regulations implementing the Veterans 
Millennium Health Care and Benefits Act, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b).  Although 
certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).  

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement under 38 
U.S.C.A. § 1725.  Rather, it need only be demonstrated that 
the initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  

As previously noted, the Veteran's treatment does not need to 
be actually proven emergent, but rather it is sufficient that 
the initial evaluation be for symptoms of sufficient severity 
that a prudent lay person would reasonably expect that 
medical attention was necessary.  Based on the foregoing, the 
Board concludes that the Veteran was not treated for a 
condition of such nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  In 
making its determination, the Board notes that the Veteran's 
reported pain intensity on arrival was a 3 on a scale of 0 to 
10.  Additionally, the Veteran admitted to driving to the 
nearest VA facility, which by his own accounts is 
approximately two hours away from his residence.  Moreover, 
the Board emphasizes that the medical records show that the 
Veteran presented to the emergency room without fever, with 
normal vital signs, and was not in any acute distress, 
according to the emergency room record.  Nothing in the 
record indicates that the Veteran's condition placed his 
health in serious jeopardy, impairment, or dysfunction, and 
it would not be reasonable to believe as such.  While 
persistent back and neck pain due to an open air roof landing 
on a person could arguably rise to the level of "hazardous 
to life or health," in this case, the emergency room report 
and other evidence of record show that he walked into the 
emergency room with essentially normal vital signs, drove 
several hours to the facility to receive treatment, and that 
his symptoms were alleviated.  The Board concludes that the 
competent, probative medical evidence indicates that the 
Veteran was not treated for a condition of such nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  

As such, the Veteran does not meet the criteria under 
38 U.S.C.A. §§ 1725, 1728 and 38 C.F.R. §§ 17.120, 17.1002 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment on October 30, 2007 at 
the University of Wisconsin.  However, the crux of this case 
is the Veteran's contentions that he initially went to a VA 
facility for treatment in his local area; was requested to 
seek treatment at the VA hospital in Madison, located 
approximately 100 miles; and drove to the facility with the 
intention of seeking treatment at that particular location.  
But because of poor signage and his unfamiliarity with the 
area, he received treatment at the University of Wisconsin 
emergency room.  Furthermore, he asserts that the VA hospital 
in Madison is affiliated with the University of Wisconsin 
hospital; therefore, he was still under the parameters of a 
VA facility.  

Upon review of the claims file, a November 2007 VA nursing 
note reports the Veteran's recent visit to the emergency 
department at the University of Wisconsin when he was told to 
go to the emergency room at the VA hospital in Madison.  It 
was also noted that the social worker from the University of 
Wisconsin also said he was "not aware that the VA had an 
emergency room."  In the June 2008 Statement of the Case 
(SOC), the VAMC stated that the VA Hospital in Madison is 0.2 
miles from the University of Wisconsin Hospital, and they are 
connected buildings.  It also noted that the emergency rooms 
of both facilities are on the same street.  

In support of his contentions, the Veteran submitted eleven 
photocopied pictures which depict entry to both the VA 
hospital and the University of Wisconsin hospital.  In 
particular, picture 1A shows two signs, one titled the "VA 
Hospital," and a second one titled "U.W. HOSPITAL & 
CLINICS[,] WAISMAN CENTER, EMERGENCY ROOM."  Additionally, 
as reflected in a March 2008 personal statement, the Veteran 
spoke with an employee of the University of Wisconsin in 
their account services department and was told of the 
"confusion" between the two emergency departments.  The 
employee stated that the "UW ER sees VA patients."  

Based upon a review of the evidence of record and taking into 
consideration the Veteran's contentions, the evidence is in 
equipoise and therefore supports the grant of payment or 
reimbursement for the cost of an unauthorized emergency room 
visit on October 30, 2007, at the University of Wisconsin.  
The evidence clearly shows the Veteran had the intention of 
seeking treatment at the VA emergency room in Madison.  He 
exercised good faith by going to his local VA outpatient 
treatment facility and following the VA nurse's request of 
going to the nearest VA emergency room thereafter.  But for 
his lack of familiarity with the area, the vague signs posted 
around the facilities, and the construction taking place 
around the area, the Veteran assumed he was receiving 
treatment at a VA facility.  Furthermore, it appears that 
overall, there is confusion surrounding the emergency rooms 
of the two facilities since the emergency areas themselves 
are in such close proximity to one another, both buildings 
are connected, and both facilities share the same parking 
lot.  Additionally, the record shows that even employees of 
the University of Wisconsin assumed there is only one 
emergency room for both facilities, and even admitted 
confusion is often associated with the location of the two 
facilities.  The Veteran should not be penalized for the lack 
of clarity surrounding the two facilities that is undoubtedly 
beyond his control.  As such, the Board accordingly finds 
that the claim for payment or reimbursement of an 
unauthorized emergency room visit on October 30, 2007, at the 
University of Wisconsin Hospital is warranted.  

Given the fully favorable decision, discussed above, the 
Board finds that any issue with regard to the timing or 
content of the Veterans Claims Assistance Act of 2000 (VCAA) 
notice provided to the Veteran is moot or represents harmless 
error.  


ORDER

Entitlement to payment or reimbursement of an unauthorized 
emergency room visit on October 30, 2007, at University of 
Wisconsin Hospital in Madison, Wisconsin, is
granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


